DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 10/17/2022.  Claims 1-3,5 and 7-14 are pending in the application. 
Claims 1 and 2 are withdrawn from consideration, being directed to a non-elected invention. Claims 3, 5 and 13 were amended, and claim 6 was canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022  has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 10/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending US patent application No. 17/049,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3,9,10 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation” the brewer’s grains” in (i) and “the moisture level” in (iv).  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites “the remaining husk particles”. There is insufficient antecedent basis for this recitation.
Claim 10 recites “drying is performed”.  However, “drying” in the dependent claim is not related to “drying” in claim 3.   Appropriate correction is required.
Allowable Subject Matter
The subject matter in claims 3,5 and 7-14 is potentially allowable.
As detailed in the record, the closest identified prior art is lbbett et al. (Innovative Food Science and Emerging Technologies 56 (2019) 102184, available online on June 22, 2019) in view of Kishi et al. (US 5,156,877 and US 5,702,748).
However, the art does not disclose the claimed method steps whereby as
detailed in the record, two-stage processing of brewer's grains without using multi-step

compression processes and thermochemical treatment produces a high-protein
concentrate with protein content of min. 55.0% wt. (dry wt.) with preserved biological
activity.
Response to Arguments
Applicant’s arguments in view of the amended claims, have been fully considered and are persuasive.  The claim objection and rejection under  35USC 112(a) are withdrawn. The provisional double patenting rejection  is withdrawn in view of the terminal disclaimer submitted on 10/17/2022.
However, the claims  are not in condition for allowance, for the reasons provided in the current Office action.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793